DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4 and 6-22 allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1, 9 and 18 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “wherein in a top view of the package, the first device die, the die stack/third device die, and the second device die are aligned to a same straight line…wherein top surfaces of the first through-via, the second through-via, the surface dielectric layer, the metal pillar, and the encapsulant are coplanar” in combination with the other required elements of the claims 1, 9 or 18.
 Specifically, the limitations are material to the inventive concept of the application in hand to simplifying manufacturing process of stacked chips by planarizing the capping material to the through-contact and the conductive surface structure.
Dependent claims 2, 4, 6-8, 10-17 and 19-22 respectively dependent on currently amended allowable independent claims 1, 9 or 18. Therefore, claims 2, 4, 6-8, 10-17 and 19-22 incorporate the allowable limitations of claims 1, 9 or 18. Consequently, claims 2, 4, 6-8, 10-17 and 19-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/              Examiner, Art Unit 2812